DETAILED ACTION
Claims 1–4, 10–12, and 19 are amended; claims 6–8 and 15–17 are canceled. 
Claims 1–5, 9–14, and 18–19 stand rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s claim amendments are responsive to the Examiner’s objections set forth in the non-final rejection. Accordingly, the Examiner withdraws the claim objections to claims 3, 4, 12, 13. 
Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. The Applicant filed arguments regarding the rejections over 35 U.S.C. § 101 and § 103. The Examiner addresses both in turn but in short, the Examiner is persuaded by Applicant’s 101 argument but not the 103. 
35 U.S.C. § 101
Applicant argues that “protecting access to a document is not an abstract idea, but instead is a concrete goal with important economic and commercial implications.” Amnt. 6–7. Applicant argues it error to analogize an electronic document to a physical document. Applicant explains that “electronic documents 
Because electronic documents face heightened security risks over traditional, paper documents and because Applicant’s invention offers a solution to this problem, the Examiner is sufficiently persuaded that the additional limitations of Applicant’s claim integrate the judicial exception protecting access to a document into a practical application. Accordingly, Applicant has traversed the Examiner’s rejection under 35 U.S.C. § 101. 
35 U.S.C. § 103
Applicant argues that in the light of proposed amendments, “Garcia fails to teach receiving, at the computing device, a request for a use license for the encrypted document wherein the request for the use license includes a public key.” Amnt. 8. Specifically, Applicant asserts that “Garcia fails to disclose that the request for the document includes the public key.” Amnt. 8. To this point, Applicant explains that “Garcia teaches that the user key is provided to the user in response to authentication of the user, which is a separate operation than the request for a document or a request for a use license.” Amnt. 8. Applicant explains that “[b]y providing a public key in the document request, the public key can be used to encrypt a seeded key which may be securely provided to the user in 
Applicant further asserts that Garcia’s data package differs from Applicant’s. Amnt. 9. Applicant asserts that Garcia’s data contains a document and a security header and is encrypted with the user’s key; whereas, Applicant’s data contains a document, encrypted with a seeded key, and a seeded key, encrypted with the user’s public key. Amnt. 9. 
The Examiner disagrees. Both arguments ignore Garcia’s file key. Garcia discloses two keys: a file key “used to unlock or decrypt the encrypted document” and a user key that “may be used to hide or encrypt the file key.” Garcia, [0027, 28]. For Illustration, in Figure 2B, Garcia depicts “an exemplary structure of a secured document including a header and an encrypted data portion.” Garcia, [0018, 62]. 

    PNG
    media_image1.png
    551
    1041
    media_image1.png
    Greyscale


But to the extent Garcia lacks clarity as to whether the file key is encrypted with a user’s public key, the Examiner cites a new reference, Rae. In light of Rae, the Examiner has changed the mappings as shown and discussed below.
 Rae relates to encrypting media for playback in an off-line mode. Rae, [0045]. Rae discloses that a user connects a portable media drive to a kiosk, “the kiosk authenticates the user and enables the user to select one or more pieces of content to transfer to the portable media device.” Rae, [0045]. Rae discloses that “[t]he kiosk retrieves the selected content, which is symmetrically pre-encrypted, and over-encrypts the whole or a portion of the symmetrically pre-encrypted content using a key generated by the kiosk that is unique to the specific can be made by separately encrypting the content key using the public key of each playback device associated with the user’s account.” Rae, [0045]. As such, each of Rae’s “playback device[s] associated with a user’s account can use its private key to access the content key.” Rae, [0045]. Rae discloses receiving, at the computing device, a request for a use license for the encrypted document wherein the request for the use license includes a public key. 
The Examiner respectfully submits that because both Garcia and Rae disclose methods for encrypting content and, more specifically, encrypting content encryption keys, a POSITA would understand each to be predictably substitutable for one another. Accordingly, the Examiner submits that any difference between Garcia and Applicant’s invention related to seeding or encrypting a content key is not a patentably distinct difference from what is known in the art. Accordingly, the Examiner is not convinced that Applicant’s arguments demonstrate the current invention’s patentability. 
Claim Interpretation
In analyzing the validity of the current application, the Examiner construed two claim limitations: 
First, the examiner construes the language, as found in claim 1 for example, “persisting permissions” to mean that “permissions are somehow attached to the document in an optionally permanent fashion.” The specification does not specifically define the word “persist” or “persisting,” and the examiner did not find any specific, technical definitions, but the general definition for “persist” is: “continue to exist; be prolonged.” Persist, OxfordLanguages, https://www.google.com/search?q=persisting&rlz=1C1GCEB_enUS911US911&oq=persisting&aqs=chrome.0.69i59l2j69i60l3j69i61j69i60.1617j0j1&sourceid=chrome&ie=UTF-8 (last visited Jan. 4, 2021).  Accordingly, the examiner determines that the permissions would somehow be given a prolonged existence with respect to the document. In other words, permissions would be somehow attached to the document in an optionally permanent fashion. Permissions might include “saving an unencrypted document, from sharing the document with others, from printing the document, from editing the document, from playing a file, from extracting documents, from executing certain documents.” Spec., [0059] (noting these “among other options”). 
Second, the examiner construes the language, as found in amended claim 1 for example, “use license” according to the definition set forth in the specification. Accordingly, the examiner determines “use license” to mean “the information 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–5, 9–14, and 18–19 are rejected under 35 U.S.C. § 103 as obvious over Garcia, Secured Data Format for Access Control, EP 1-320-020 (June 18, 2003), in view of Rae, Off-Line Content Delivery System with Layered Encryption, WO 2011/011444 A1 (Jan. 27, 2011).
Claims 1, 10, 19
Claims 1, 10, and 19 are the dependent claims. As discussed above in the eligibility rejection, the only differences between claims 1, 10, and 19 are that claim 1 discloses a method, claim 10 discloses a computing device, and claim 19 discloses a computer readable storage medium. Accordingly, the examiner discusses claim 1 as representative of the limitations set forth in claims 10 and 19. 
Regarding claim 1, Garcia teaches the following limitations:
receiving, at the computing device, a document;
Garcia teaches, for example, that “[i]n one setting, a secured document may be uploaded via the network 110 to a computing or storage device 102 that may serve as a central repository.”  Garcia, [0040]. 
Garcia teaches that “[a]fter the document 200 is created with an application or authoring tool (e.g., Microsoft WORD), upon an activation of a “Save,” “Save As” or “Close” command or automatic saving invoked by an operating system, the application itself, or an 
encrypting the document using a content key;
Garcia teaches that “the created document is encrypted or decrypted under the authoring application . . . . A key (referred to herein as a user key) to retrieve a file key to decrypt an encrypted document is associated with an access privilege.” Garcia, [0039]. 
creating a header, the header including a document identifier and an identifier for the computing device;
Garcia discloses a header 206. See Garcia, [0051]. Garcia’s header 222 includes a flag 227 and a security information block 226. Garcia, [0062]. Garcia’s “security information block 226 includes one or more user IDs 228, access rules 229, at least one file key 230 and other information 231.” Garcia, [0062]. Garcia explains that “[d]epending on an implementation, the other information 231 may be used to include other information facilitating a secure access to the encrypted document 224, the example may include version numbers or author identifier.” Garcia, [0062]. 
persisting permissions for the document at the computing device
Garcia discloses a rules manager 520 “configured to specify rules based on i) data types (e.g., Microsoft Word), ii) group users or individual, iii) applicable rights, and iv) duration of access rules.” Garcia, [0106]. Garcia teaches that “a set of rules is a policy,” and that “[s]imple policies are also embedded in the document and provide document specific policies.” Garcia, [0106]. Garcia further teaches that “polices [sic] are also downloaded and updated on the client computer.” Garcia, [0106]. 
returning a stream comprising the encrypted document and the header.
Garcia discloses a secured document 208 that “includes two parts, the document itself and the corresponding security information therefor, both are in encrypted form.” Garcia, [0053]. Security information block 226 is part of Garcia’s header 222. See Garcia, [0061].
Creating a use license matching the persisted permissions; Garcia discloses access rules that read on the Applicant’s use license. The applicant defines use license as “the information required by the client application to decide if a certain user can access a certain document and in accordance with which permissions.” Spec., [0024]. More simply put, the use license controls the permitted uses of the document. Spec., [0059] (“The user agent may then 
Encrypting the use license with the seeded key; Garcia discloses Rules 229, which are included in the encrypted header. Garcia, Fig. 2B. Garcia discloses that the header can be encrypted with either the document key or the user key. Garcia, [0065, 66] (“To ensure that the security information or the header . . . is not readily revealed, the header itself is encrypted with a cipher. Depending on an exact implementation, the cipher for the header may or may not be identical to the one used for the document. The key (referred to as a user key) to decrypt the encrypted header can, for example, be stored in a local store of a terminal device and activated only when the user associated with it is authenticated. As a result, only an authorized user can access the secured document. Optionally, the two encrypted portions (i.e., the encrypted header and the encrypted document) can be encrypted again and only decrypted by a user key.”). 
Returning the encrypted use license and the encrypted seeded key. According to Garcia’s invention, “[a] set of access rules 204 for the 

Garcia discloses every step of the claimed method directed to encrypting the document, creating a use license, and packaging the encrypted document with a header and a use license. Garcia also teaches a file key included in the encrypted security information, which in some embodiments is encrypted with a user key. See Garcia, [0065, 66]. But to the extent that Garcia does not expressly teach that the file key is encrypted with a user’s public key, a second reference, Rae, does. 
Rae teaches the following limitations:
Receiving, at the computing device, a request for a use license for the encrypted document wherein the request for the use license includes a public key; Rae relates to encrypting media for playback in an off-line mode. Rae, [0045]. Rae discloses that a user connects a portable media drive to a kiosk, “the kiosk authenticates the user and enables the user to select one or more pieces of content to transfer to the portable media device.” Rae, [0045]. Rae can be made by separately encrypting the content key using the public key of each playback device associated with the user’s account.” Rae, [0045]. As such, each of Rae’s “playback device[s] associated with a user’s account can use its private key to access the content key.” Rae, [0045]. A person of ordinary skill in the art would understand that Rae’s user connecting a portable media drive to a kiosk to select content to transfer is a request for a use license as it would pertain to using the content for viewing. 
Encrypting a seeded key with the public key; Rae teaches that “encrypted copies of the content key can be made by separately encrypting the content key using the public key of each playback device associated with the user’s account.” Rae, [0045].
A person of ordinary skill in the art would have been motivated to combine the teachings of Garcia with Rae because doing so would constitute a simple See Garcia, [0065, 66]. Rae discloses a content key that is over encrypted with a user’s public key. Rae, [0045]. In this way, a POSITA would the note the similarities in Garcia and Rae and would recognize that the over-encrypting keys, Garcia’s user key and Rae’s user’s public key, could be easily substituted one for the other to encrypt the underlying file or content key. The POSITA would understand that substituting the user keys would be predictable as doing so would realize the same ultimate goal. The only difference would be in the keys’ sources. 
The examiner notes that combined, neither reference expressly teaches a step for determining that the document includes persisted permissions. Nevertheless, as the Examiner set forth in the non-final rejection, a POSITA reviewing at least Garcia would understand this limitation to be implicitly taught. Garcia teaches a method for encrypting digital content to limit access. Garcia teaches editing, copying, disseminating permissions as well. Accordingly, a POSITA reading 
Accordingly, a POSITA would have found it obvious at a time before Applicant filed the current invention to combine the teachings of Garcia with Rae to arrive at Applicant’s claimed invention. 
For the reasons just discussed claims 1, 10, and 19 are rejected under 35 U.S.C. § 103 as obvious over Garcia in view of Rae. 
Claims 2 and 11
Claims 2 and 11 depend from claims 1 and 10 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 2 as representative of claim 11.
Regarding claim 2, Garcia teaches the limitation additional to claim 1: 
wherein the content key comprises [[a]] the seeded key, the seeded key being created from a symmetric key at the computing device. Garcia teaches that document is encrypted with a file key. Garcia, [0050]. But apart from the file key, Garcia also teaches a user key. Garcia, [0028]. Garcia teaches that the user key “is another cipher key associated with or identifying a user or a group of users and can be used to obtain the file key.” Garcia, [0028]. According to Garcia, a “user key may be used to hide or encrypt the file key.”  

Claims 3 and 12
Claims 3 and 12 depend from claims 1 and 10 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 3 as representative of claim 12.
	Regarding claim 3, Garcia teaches the limitation additional to claim 1: 
wherein the persisting permissions step comprises receiving permissions at the computing device for the document and storing the permissions in a database associated with the computing device. Garcia teaches access rules compiled into a policy. Garcia, [0106]. Garcia teaches that Policies are managed by the rules manager 520 and “are downloaded to the client machine during the login process (after the user is authenticated) and can be updated dynamically.”  Garcia, [0106]. Garcia further teaches that “[t]hese polices [sic] are also downloaded and updated on the client machine.” Garcia, [0106]. 
For the reasons set forth above with respect to claim 1, claims 3 and 12 are rejected under 35 U.S.C. § 103 as obvious over Garcia in view of Rae. 

Claims 4 and 13
Claims 4 and 13 depend from claims 3 and 12 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 4 as representative of claim 13.
Regarding claim 4, Garcia teaches all but an obvious variation of the limitations set forth in claim 4. Claim 4 recites: 
The method of claim 3, wherein the receiving permissions step includes receiving a message containing the document identifier and the permissions.
Rather than by message, Garcia sends permissions by embedding the permissions in the document’s header, which also includes a document identifier. Garcia discloses that, in “one embodiment, a header is received by a local server from a client and the access rules from the header are retrieved.” Garcia, [0106]. Garcia’s header 222 includes a flag 227 and a security information block 226. Garcia, [0062]. Garcia’s “security information block 226 includes one or more user IDs 228, access rules 229, at least one file key 230 and other information 231.” Garcia, [0062]. Garcia explains that “[d]epending on an implementation, the other information 231 may be used to include other information facilitating a secure access to the encrypted document 224, the example may include version numbers or author identifier.” Garcia, [0062].

For the reasons just discussed, as well as those set forth in claim 1, claims 4 and 13 are rejected under 35 U.S.C. § 103 as obvious over Garcia in view of Rae. 
Claims 5 and 14
Claims 5 and 14 depend from claims 4 and 13 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 5 as representative of claim 14.
Regarding claim 5, Garcia discloses the limitation additional to claim 4. 
Wherein the permissions are customized based on a document type for the encrypted document. For example, Garcia discloses a rules manager 520 that “is configured to specify rules based on i) data types (e.g., Microsoft Word), ii) group users or individual, iii) applicable rights, and iv) duration of access rules.” Garcia, [0106]. 

Claims 6 and 15 (Canceled) 
Claims 7 and 16 (Canceled)
Claims 8 and 17 (Canceled)
Claims 9 and 18
Claims 9 and 18 depend from claims 1 and 10 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 9 as representative of claim 18.
Regarding claim 9, Garcia discloses the limitation of claim 9 additional to 1. 
wherein the receiving is from an Application Program Interface gateway. Garcia discloses for example that “[i]n operation, a user selects a secured document that is associated with an application 306.”  Garcia, [0079]. Garcia further discloses that “to access the installable file system manager 312,” “[t]he application 306 acts on the secured document calls an API.” Garcia, [0079]. Garcia discloses Win32 API for example. Garcia, [0079].
As Garcia teaches the additional limitation of claim 9, claims 9 and 18 are rejected under 35 U.S.C. § 103 as obvious over Garcia.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flory, Method, System, and Apparatus for the Management of the Electronic Files, U.S. Pub. No. 2007/0150299 (June 28, 2007) is cited for its disclosure of sending an encrypted document with permissions.
Pathak, Digital Rights Management System Implemented on a Scanner, U.S. Pat. No. 9,355,226 (May 31, 2016) is cited for its disclosure of sending an encrypted document with permissions. Notably, Pathak completes the document securing steps at a scanner interface, and accordingly requires communications with a server to perform some of the securing steps. Pathak’s encrypted document, similarly to Garcia, includes a document ID embedded in the document as part of its metadata. Pathak’s scanner generates an encryption key and encrypts the document and stores as an entry in a policy table the document ID, policy ID, encryption key, and other information about the document. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.M.C./          Examiner, Art Unit 3685                                                                                                                                                                                              
/PATRICK MCATEE/          Supervisory Patent Examiner, Art Unit 3685